Citation Nr: 0608162	
Decision Date: 03/21/06    Archive Date: 03/29/06

DOCKET NO.  02-06 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan,
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased initial rating for residuals of a 
right elbow injury, including arthritis, currently evaluated 
as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel
INTRODUCTION

The veteran served on active duty in the military from June 
1981 to January 1987.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a May 2001 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, 
which granted the veteran's claim for service connection for 
a right elbow disability and assigned an initial 20 percent 
rating.  He appealed seeking a higher initial rating.  See 
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when a 
veteran appeals his initial rating, VA must consider whether 
he is entitled to a "staged" rating to compensate him for 
times since the effective date of his award when his 
disability may have been more severe than at others).

In an October 2001 rating decision, the RO increased the 
veteran's rating from 20 to 30 percent, effective 
retroactively from the date of the award of service 
connection.  He since has continued to appeal, seeking an 
even higher rating.  See AB v. Brown, 6 Vet. App. 35, 39 
(1993) (a veteran is presumed to be seeking the highest 
possible rating unless he specifically indicates otherwise).  

In June 2003, the veteran testified at a hearing at the RO 
before the undersigned Acting Veterans Law Judge (VLJ) of the 
Board.  In August 2004, the Board remanded the case to the RO 
via the Appeals Management Center (AMC) for additional 
development and consideration of the evidence.  In March 
2005, the AMC issued a supplemental statement of the case 
(SSOC) confirming the 30 percent rating, and returned the 
case to the Board for appellate disposition.
 

FINDING OF FACT

The veteran's right elbow disability is manifested by pain 
and limitation of motion no more than -18 degrees of 
extension, 88 degrees of flexion, 10 degrees of pronation, 
and 10 degrees of supination, with some additional functional 
loss due to painful motion, fatigue, and weakness.

CONCLUSION OF LAW

The criteria for an initial rating higher than 30 percent for 
the service-connected residuals of a right elbow injury, to 
include arthritis, are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5003, 5206, 
5207, 5213 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were thereafter created and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  

In this case, VA provided VCAA notice in an August 2004 
letter.  This letter provided notice of the evidence that was 
necessary to support the claim that was not on record at the 
time the letter was issued, the evidence that VA would assist 
the veteran in obtaining, and the evidence it was expected 
that he would provide.  The letter also specifically 
requested that he submit any evidence in his possession 
pertaining to this claim.  Thus, the content of this letter 
provided satisfactory VCAA notice in accordance with 38 
U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b)(1), and Pelegrini 
II.

The VCAA notice letter was provided to the veteran in August 
2004 - after the RO's initial adjudication of his claim in 
May 2001.  So, obviously, this did not comply with the 
requirement that VCAA notice precede the initial RO 
adjudication.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Pelegrini II, 18 Vet. App. at 120.  But in 
Pelegrini II, the Court clarified that in cases, as here, 
where the VCAA notice was not issued until after the initial 
adjudication in question, VA does not have to vitiate the 
initial decision and start the whole adjudicatory process 
anew.  Rather, VA need only ensure the veteran receives or 
since has received content-complying VCAA notice such that 
he is not prejudiced.  See, too, Mayfield v. Nicholson, 19 
Vet. App. 103, 114 (2005) (An error, whether procedural or 
substantive, is prejudicial "when the error affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  (quoting McDonough Power Equip., 
Inc. v. Greenwood, 464 U.S. 548, 553 (1984).  Failure to 
provide notice before the first adverse decision by the AOJ 
would not have the natural effect of producing prejudice, 
and therefore, prejudice must be pled as to this 
deficiency.))

Here, the August 2004 VCAA notice provided the veteran 
with ample opportunity to respond by identifying and/or 
submitting additional supporting evidence before the March 
2005 SSOC, wherein the AMC readjudicated his claim based on 
any additional evidence that had been submitted or otherwise 
obtained since the initial RO rating decision in question, 
statement of the case (SOC), and any prior SSOCs.  In this 
case, in September 2004, the veteran responded by informing 
the AMC that all treatment for his right elbow had been at 
the VA Medical Center (VAMC) in San Juan (VA Form 21-4138).  
Since the RO and the AMC had already obtained all of his 
treatment records from the VAMC, no further development in 
this regard was needed.  So under these circumstances, the 
Board finds the veteran was afforded "a meaningful 
opportunity to participate effectively in the processing of 
his claim by VA," which "essentially cured the error in the 
timing of [the] notice."  See Mayfield, 19 Vet. App. at 128 
(holding that section 5103(a) notice provided after initial 
RO decision can "essentially cure the error in the timing of 
notice" so as to "afford a claimant a meaningful 
opportunity to participate effectively in the processing of ... 
claim by VA") (citing Pelegrini II, 18 Vet. App. at 122-24).

In developing his claim, the RO obtained the veteran's 
service medical records (SMRs), and his VA outpatient 
treatment (VAOPT) records from the VAMC in San Juan.  In 
addition, VA examinations were conducted in March 2001, and 
January 2005.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  Also, as mentioned, the veteran provided oral 
testimony in support of his claim at the June 2003 hearing 
before the Board.  38 C.F.R. § 20.704.

In sum, the record reflects that the facts pertinent to the 
claim have been developed to the extent possible and that no 
further development is required to comply with the provisions 
of the VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed, " and it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  Accordingly, the 
Board will address the merits of the claim.

Governing Statutes and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings that is based as far as practical on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Not all cases will show all of the 
findings for a specific rating, especially in the more fully 
described grades of disabilities, but the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. §§ 4.7, 4.21.  

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one that exists because of an approximate balance of 
positive and negative evidence that does not satisfactorily 
prove or disprove the claim.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  See also 38 C.F.R. § 4.3.

In assessing the degree of disability of a service-connected 
condition, the disorder and reports of rating examinations 
are to be viewed in relation to the whole history.  38 C.F.R. 
§§ 4.1, 4.2.  See, too, Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  Consideration of factors that are wholly outside 
the rating criteria provided by regulation is error.  Massey 
v. Brown, 7 Vet. App. 204, 208 (1994) (citing Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992)).

As already alluded to, when, as here, the veteran timely 
appeals the rating initially assigned for his disability, 
just after establishing his entitlement to service connection 
for it, VA must consider whether he is entitled to a 
"staged" rating to compensate him for times since the 
effective date of his award when his disability may have been 
more severe than at other times during the course of his 
appeal.  See Fenderson, 12 Vet. App. at 125-26.

Also, when determining the severity of musculoskeletal 
disabilities such as the one at issue, which is at least 
partly rated on the basis of range of motion, VA must 
consider the extent the veteran may have additional 
functional impairment above and beyond the limitation of 
motion objectively demonstrated due to the extent of his 
pain/painful motion, limited or excess movement, weakness, 
incoordination, and premature/excess fatigability, etc., 
particularly during times when his symptoms "flare up," 
such as during prolonged use, and assuming these factors are 
not already contemplated in the governing rating criteria.  
See DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995), citing 38 
C.F.R. §§ 4.40, 4.45, 4.59. 

In addition to these types of symptoms, other considerations 
include whether there is swelling, deformity or atrophy from 
disuse.  38 C.F.R. § 4.45.

Under 38 C.F.R. § 4.71a, DC 5003, degenerative or 
osteoarthritis, when established by X-ray findings, will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (DC 5200, etc.).  When however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under DC 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  

Under DC 5206, limitation of the forearm for the major 
extremity, flexion limited to 45 degrees warrants a 50 
percent rating; 55 degrees - 40 percent; 70 degrees - 30 
percent; 90 degrees - 20 percent; 100 degrees - 10 percent; 
and 110 degrees - 0 percent.  See 38 C.F.R. § 4.71a, DC 5206.

Under 5207, limitation of the forearm for the major 
extremity, extension limited to 110 degrees warrants a 50 
percent rating; 100 degrees - 40 percent; 90 degrees - 30 
percent; 75 degrees - 20 percent; 60 degrees - 10 percent; 
and 45 degrees - 10 percent.  See 38 C.F.R. § 4.71a, DC 5207.

Impairment of supination and pronation for the major 
extremity are rated under DC 5213.  Limitation of pronation 
where motion is lost beyond middle of the arc warrants a 30 
percent rating.  When motion is lost beyond last quarter of 
arc, the hand does not approach full pronation, a 20 percent 
rating is warranted.  Limitation of supination to 30 degrees 
or less warrants a 10 percent rating.  See 38 C.F.R. 
§ 4.71a, DC 5213.

Normal ROM for the elbow is from 0 degrees of extension to 
145 degrees of flexion.  Normal forearm pronation is from 0 
to 80 degrees, and normal forearm supination is from 0 to 85 
degrees.  See, 38 C.F.R. § 4.71a, Plate I.

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  See also Dela Cruz 
v. Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA 
simply restated what existed in section 5107 regarding the 
benefit-of-the-doubt doctrine").  

Legal Analysis

The March 2001 and January 2005 reports of VA examinations 
indicate that the veteran complained of moderate to severe 
pain in his right elbow (i.e. dominant or major upper 
extremity) that radiated up to his neck and down to his right 
hand.  He said he had decreased strength in the right arm, 
and had problems driving, lifting heavy objects, dressing 
himself, and shaving.  Upon physical examination, there was 
tenderness on palpation and limited range of motion, but no 
ankylosis.

In March 2001, ROM was from -18 degrees of extension to 88 
degrees of flexion.  Pronation was from 0 to 65 degrees, and 
supination was from 0 to 85 degrees.  The veteran experienced 
pain throughout the active ROM.  Muscle strength was 4.5/5.  
A March 2001 MRI revealed a large loose foreign body in the 
olecranon fossa, and degenerative osteoarthritic changes 
(i.e. degenerative joint disease).

In January 2005, ROM was from -40 degrees of extension to 90 
degrees of flexion.  Pronation and supination were to 10 
degrees, with pain throughout the active ROM.  Muscle 
strength was 4/5.  

Treatment records, dated from October 2000 to April 2003, 
from the VAMC in San Juan indicate the veteran was treated on 
several occasions for complaints of right elbow pain and 
swelling.  A March 2003 bone scan revealed a significant 
diffuse increase in blood pool activity on the right elbow 
articulation.

In October 2001, the RO increased the veteran's rating for 
his right elbow from 20 to 30 percent based on the fact that 
flexion was limited to 88 degrees.  Although flexion limited 
to 88 degrees was in between the criteria for 20 and 30 
percent ratings, the RO assigned the higher of the two 
ratings.  See 38 C.F.R. § 4.7.  In order to receive a higher 
40 percent rating, flexion must be limited to 55 degrees.  
The most recent January 2005 VA examination indicates flexion 
is limited to 90 degrees, which is actually most equivalent 
to a 20 percent rating.  Thus the higher 30 percent rating, 
which denotes a 70 degree limitation, more than amply 
compensates him for any additional functional loss due to 
pain, fatigue, weakness, and incoordination.  DeLuca, 8 Vet. 
App. at 204.  

The Board has also considered whether the veteran might be 
entitled to a higher 40 percent rating under other DCs for 
the elbow and forearm.  Since the VA examinations did not 
indicate he had any limitation of extension, a compensable 
rating would not be warranted under DC 5207, much less a 40 
percent rating.  Furthermore, under DC 5213, a 40 percent 
rating is only warranted when the hand is fixed in supination 
or hyperpronation.  Although pronation and supination are 
significantly limited to 10 degrees, at most this warrants a 
30 percent rating.  His hand is not fixed in either a 
supination or hyperpronation position.  

In sum, the Board finds that the veteran is not entitled to 
an initial rating higher than 30 percent.  As this has been 
true since the effective date of his award, the veteran is 
not entitled to a "staged" rating either, because his right 
elbow disability has been, at most, 30-percent disabling for 
the entire period retroactive to the effective date of his 
award.  See Fenderson, 12 Vet. App. at 125-26.

For these reasons, the claim for an increased rating for a 
right elbow disability must be denied because the 
preponderance of the evidence is unfavorable - meaning there 
is no reasonable doubt to resolve in the veteran's favor.  
See 38 C.F.R. § 3.102; 4.3 Alemany v. Brown, 9 Vet. App. 518, 
519 (1996).
  

ORDER

The claim for an increased initial rating higher than 30 
percent for residuals of a right elbow injury, including 
arthritis, is denied.


____________________________________________
ROBINSON ACOSTA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


